Citation Nr: 0304537	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Anchorage, Alaska



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder.

(The claim of entitlement to service connection for a 
cervical spine disability, to include as secondary to a 
service-connected right shoulder disability, requires further 
development and will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946, May 1946 to April 1949, and from July 1949 to August 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Anchorage, Alaska.  The M&ROC, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability; and denied entitlement to service 
connection for neck problems.

The veteran's substantive appeal reflects his request for a 
hearing before a hearing officer at the M&ROC.  However, the 
veteran canceled the scheduled hearing and an informal 
hearing was held.  

The Board is undertaking additional development on the issue 
of service connection for a cervical spine disorder pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  The M&ROC denied entitlement to service connection for 
eye disabilities when it issued an unappealed rating decision 
in October 1994. 

3.  The evidence submitted since the October 1994 M&ROC 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for eye 
disabilities, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the October 1994 decision wherein 
the M&ROC denied entitlement to service connection for eye 
disabilities is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.156(a), 3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the October 1994 
rating decision wherein the M&ROC denied entitlement to 
service connection for eye disabilities is reported in 
pertinent part below.

The service records reflect the veteran's experience with 
various firearms and his level of expertise.  

The service medical records include examination reports dated 
in February 1944, March 1946, May 1946, April 1949, July 
1949, August 1950, October 1959, October 1960, February 1962, 
May 1962, and March 1964.  All of the reports reflect a 
report of 20/20 vision bilaterally, and are negative with 
regard to eye abnormalities.  


The corresponding medical history reports of July 1949, 
October 1959, October 1960, May 1962, and March 1964, are 
negative for a report of eye abnormalities or injuries.  An 
ophthalmologic consultation was conducted in February 1962, 
and glasses were ordered.  The records also reflect shrapnel 
wounds incurred during the veteran's service in World War II.  

VA treatment records dated in the 1970s and 1980s, reflect 
treatment for various conditions related to the eyes, to 
include presbyopia, prescription for glasses, chalazion on 
the left lower lid, removal of growth on right lower lid, 
complaints of blurry vision, hypoperopia, astigmatism, 
presbyopia, and blepharitis.

A VA examination was conducted in October 1980.  The examiner 
did not find any significant abnormalities, and the veteran's 
vision was 20/30 bilaterally.  

VA records show that in September 1992, the veteran underwent 
extracapsular cataract extraction of the right eye and 
intraocular lens implant of the right eye.  

An October 1992 treatment record from TJH (initials), MD, 
reflects a reported history of hand grenade powder burns to 
the eye in 1945, and blindness in the eyes.  Dr. TJH reported 
problems with the intraocular lens of the right eye since 
September 1992, and that the veteran's vision had improved 
since surgery.  It was indicated that his condition had 
worsened.  

Dr. TJH reported an impression of full thickness foveal hole 
of the right eye and posterior vitreous detachment of the 
left eye.  The same was noted in an October 1992 letter to 
the physician who referred the veteran to Dr. TJH.  

In a December 1992 letter to Dr. TJH, EMS (initials), MD, 
PhD, reported his examination findings and his 
recommendations to the veteran regarding surgery.  It was 
noted that the veteran had a macular hole in the right eye.  

In an April 1993 letter to a VA physician, Dr. TJH reported 
findings noted on an examination conducted earlier that 
month.  Dr. TJH relayed his concerns regarding the veteran's 
decreased vision on the left, and reasons for not performing 
surgery at that time.  

In May 1993, VA received the veteran's claim of entitlement 
to service connection for right and left eye disabilities.  

VA records dated from 1991 to 1993, document ongoing 
treatment of the veteran's eye problems, including problems 
with the lower left lid, macular hole of the right eye, 
cataract of the left eye, hyperopia and astigmatism 
bilaterally, and presbyopia.  The records also show that the 
veteran had undergone intraocular repositioning.  

A private physician conducted a VA examination in December 
1993.  The examiner reported an impression of mild ocular 
hypertension, pseudophakia of the right eye, cataract of the 
left eye, and a foveal hole of the right eye which was the 
cause of reduced vision.  The examiner also diagnosed 
secondary cataract of the right eye, but in view of the 
foveal hole, he did not feel that treatment was indicated.  

The M&ROC denied the claim in October 1994 on the basis that 
the conditions were not shown to have had their onset during 
active military service or to have been shown to be the 
result of injury in military service.  Notice of the 
decision, including information concerning the veteran's 
appellate rights, was issued in October 1994.  However, the 
veteran did not initiate appellate action.  

The evidence associated with the claims file following the 
October 1994 rating decision wherein the M&ROC denied 
entitlement to service connection for eye disabilities is 
reported in pertinent part below.

In October 1997, the veteran applied to reopen his claim of 
entitlement to service connection for a bilateral eye 
disability.  

VA records dated in 1996 and 1997, reflect treatment for 
pseudophakia bilaterally, blepharitis, macular hole of the 
right eye, intraocular positioning, and recurrent chalazion.  
The records also include references to a wedge resection.  

A private physician conducted a VA examination in April 1998.  
The veteran reported that he shot competitively for six or 
seven years, and he felt that the powder burns he suffered 
during that time are related to the post-service problems 
with the eyes.  The examiner diagnosed macular hole of the 
right eye, age related macular degeneration of the left eye, 
blepharitis bilaterally, chalazia of the lower lids 
bilaterally, pseudophakia bilaterally, ocular hypertension, 
and ruled out glaucoma.  

Several statements, dated in February 1999, were submitted to 
verify the veteran's statements with respect to powder burns 
on the eyes resulting from repetitive firing of rifles.  

Another evaluation was obtained from the same examiner in 
March 1999.  The examiner noted that the records were not 
provided for his review.  The examiner reported that there 
was no evidence of powder burns or flash burns to either eye, 
and that he did not see any embedded particulate fragments or 
"tattooing" such as is found under the conjunctiva and in 
the cornea with powder burns.  The examiner concluded that 
the poor vision in the right eye seemed solely related to the 
full thickness macular hole, which was an apparent 
complication of cataract surgery.  

In March 2001, duplicates of treatment records dated in 1992 
were added to the record.

The examiner saw the veteran again in July 2001.  The 
examiner commented that a review of the field medical notes 
and field hospital notes surrounding the veteran's 1945 
grenade injury did not mention involvement of the eyes, and 
he was not able to find any reference in the file to powder 
burns of the eyes during the period of competitive rifle 
shooting.  



The examiner pointed to the numerous eye examinations of 
record, including those conducted during the veteran's 
service, and the finding of 20/20 vision and no other ocular 
pathology except for blepharitis which is not related to 
trauma.  The examiner also pointed to the veteran's responses 
to questions on the medical history forms.  

The examiner found that aside from a finding of chronic 
blepharitis, none of the veteran's eye examinations revealed 
any significant abnormalities until well after active duty 
had ended, beginning in 1983, when glaucoma was suspected.  
The examiner also pointed out that through 1987, his 
corrected vision remained 20/20.  

Cataracts were detected in 1988 and then there was a gradual, 
progressive diminution in visual acuity over the years until 
he underwent cataract surgery in the 1990s.  It was noted 
that the surgery performed on the right eye in September 1992 
was complicated by a postoperative lens dislocation, and that 
about three weeks after the surgery, he had full thickness 
macular hole on the right with severely diminished vision.  

The examiner opined that there is no evidence in the claims 
folder to indicate that the grenade injury of 1945, or 
competitive shooting on the rifle team has any association 
with the current eye disabilities.  The examiner determined 
that the ocular diagnoses are almost certainly related to 
degenerative changes in the lens and retina in both eyes, as 
well as aging, with the exception of macular hole, which, at 
least in terms of timing, seems related to the cataract 
surgery in the right eye.  

In addition, there was no evidence on examination of any old 
ocular trauma or any "tattooing" of the bulbar conjunctiva 
in either eye consistent with powder burns, although they can 
occur without tattooing.  


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  A final and biding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a) (2002).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United State Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.


However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the M&ROC or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for reopening a claim with new and material evidence, and 
service connection in the September 1998 statement of the 
case, and the supplemental statements of the case issued in 
June 1999, January 2000, and March 2002.  


Furthermore, with regard to notice the Board points out that 
in March 2001, the M&ROC sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Here, the M&ROC provided the veteran with notice of the VCAA 
and adjudicated his claim with this law in mind, by the March 
2002 supplemental statement of the case.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
M&ROC are in agreement with and adhere to the mandates of 
this new law with respect to the duty to notify and the duty 
to assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the M&ROC has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  In October 2000, the M&ROC attempted to secure 
records from Dr. DDB by making a request for such records and 
providing the proper authorization.  However, Dr. DDB's 
office stated that there were no records for the period of 
time indicated.  The Board also notes that the requests of 
record show that the M&ROC obtained the VA records over the 
course of this appeal.  Such records have been associated 
with the claims files.  Furthermore, the veteran was afforded 
VA examinations specifically tailored to answer the essential 
medical questions presented in this case.



Furthermore, there are no other indications or responses in 
the record, including those dated after the issuance of the 
VCAA letter in March 2001, regarding records from other 
medical providers.  Therefore, this is a case in which the 
responses to the requests and follow-up requests that further 
attempts to obtain any additional records would be futile.  
38 U.S.C.A. 5103A (West Supp. 2002); 66 Fed. Reg. 45620, 
45630 (August 29, 2001) (codified at 38 C.F.R. 3.159(c)). 

As stated in the Introduction, the veteran requested a 
hearing before a hearing officer at the M&ROC.  In light of 
his request, a hearing was scheduled, but the veteran 
canceled the hearing and did not make further mention of 
rescheduling.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for eye disabilities, which the M&ROC 
denied in October 1994.  When an appellant seeks to reopen a 
finally denied claim, the Board must review all of the 
evidence submitted since that action to determine whether the 
claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).


The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final October 1994 M&ROC 
decision consists of copies of treatment records dated in 
1992, VA treatment records dated in 1996 and 1997, VA 
examination reports, and lay statements regarding powder 
burns on the eyes.  

The basis of the prior final denial was that the eye 
disabilities diagnosed were not shown to have had their onset 
during active military service, or to have been the result of 
injury in military service.  The newly received VA medical 
records and VA examination reports include diagnoses which 
are the same as those of record when the M&ROC initially 
denied the claim in October 1994.  The question of whether or 
not the veteran suffers from eye disorders is not in dispute.  
Therefore, further evidence demonstrating current eye 
disorders is not new and material.  

In this case, the critical question is whether or not there 
is evidence of a nexus between the current findings and the 
veteran's service.  Here, there are several statements from 
officers who have engaged in competitive shooting indicating 
that such activities result in powder burns to the eyes.  
Although these statements are informative, they are not new 
and material evidence as they only reflect the experience of 
individuals other than the veteran.  Furthermore, they are 
not the opinions of medical professionals regarding the cause 
of the veteran's current eye disorders.  The Board notes that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, the medical professional qualified to render 
such an opinion, has provided several unfavorable opinions on 
this question in the March 1999 and July 2001 VA examination 
reports.  In the more recent VA examination report of July 
2001, the examiner pointed to actual findings documented in 
the treatment reports dating back to the veteran's service to 
explain his conclusion that each disorder diagnosed was not 
caused by the inservice incidents described and do not date 
back to that period in time.  

The evidence is new in the sense that opinions regarding a 
nexus and the onset of the disorders were not of record when 
the claim was denied in October 1994.  However, it is not 
material as it is clearly unfavorable.  Consequently, none of 
the medical evidence submitted or otherwise obtained since 
the M&ROC's October 1994 denial is favorably material, even 
if it is new.

The Board finds that the evidence submitted since the October 
1994 decision is not new and material.  Therefore, the claim 
is not reopened.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
eye disorders, the appeal is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

